DETAILED ACTION
	The instant application having Application No. 17/166,233 has a total of 10 claims pending in the application, there are 2 independent claims and 8 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 2/3/2021 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, dated 9/27/2021 and 5/26/2021, are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of each PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
 
REJECTIONS NOT BASED ON PRIOR ART
     	DEFICIENCIES IN THE SPECIFICATION
	Specification 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

     	DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 
	Claim Rejections - 35 USC ' 112   


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the indication information” at the last limitation of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Though “indication information” is previously recited in claim 2, claim 5 does not depend on claim 2.  For purposes of prior art examination, the phrase has been treated as “[[the]] indication information.”  Claim 10 has a similar issue.  Appropriate correction is required.


REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 2018/0165343) in view of Yu et al (US 2014/0115252).
	Regarding Claim 1, Fan teaches a data reading method in a distributed system, the distributed system comprising a master node (“broadcaster” node 106-2 502 of Fig. 3) and a plurality of slave nodes (follower nodes such as 106-1 of Fig. 3), the method performed by a first slave node, and the method comprising: 
	receiving a data read request sent by a terminal (terminal corresponding to user node 102 of Fig. 3, and reads from a user node are described on Paragraph 0021 and shown on Fig. 2);  
	locally searching the first slave node for a latest version of the target data (steps 608-612, the data corresponding to the read request must be found before it can be transmitted at step 612, also “The replica node to which the read request is transmitted may be determined arbitrarily,” Paragraph 0021, indicating any slave node may locally respond to the read request); and 
	when the latest version of the target data has been stored in each of the plurality of slave nodes, sending the latest version of the target data to the terminal (the data is sent at step 612 of Fig. 6, and this is in response to the data being committed at step 610 of Fig. 5, i.e., the latest version of the data being stored in at least a threshold number of slave nodes, which may be all slave nodes, Paragraphs 0017-0019).
	However, although Fan teaches a log sequence number for a read operation (Paragraph 0022) and suggesting other data storage schemes (Paragraph 0014) the cited prior art does not explicitly teach the data read request comprising a logical address of target 
	Yu teaches a read request containing a logical address of target data (Paragraph 0072) and searching, based on logical address, for the target data (Paragraph 0047).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the logical addresses of Yu in the cited prior art so that a client may easily write and read data without dealing with physical addresses.

	Regarding Claim 2, the cited prior art teaches the method according to claim 1, wherein the method further comprising: 
	receiving indication information sent by the master node, wherein the indication information is used to indicate that the latest version of the target data has been stored in each of the plurality of slave nodes (“The broadcaster [master] node (replica node 106-2) then may count the number of replica nodes on which the same replicated record at LSN 1 is durable as three (including the broadcaster node itself) and then transmit the update message including such information to the two follower nodes,” Paragraph 0025).
	Regarding Claim 3, the cited prior art teaches the method according to claim 1, wherein the locally searching, based on the logical address, of the first slave node for a latest version of the target data comprises: 
	obtaining, based on the logical address, an index of the target data (the index corresponding to the logical block address, Paragraph 0034 of Yu); and 
	locally searching, based on the index of the target data, the first slave node for a latest version of the target data that is corresponding to the index (Paragraph 0041 of Yu).
	Regarding Claim 4, the cited prior art teaches the method according to claim 3, further comprising: 
	receiving the latest version of the target data and the index that are sent by the master node (Paragraph 0033 and steps 602-606 of Fan of Fan); 

	sending a feedback, to the master node, that the latest version of the target data has been locally stored (step 606 and Paragraph 0033 of Fan).

	Claim 6 is the system corresponding to the method of claim 1, and is rejected under similar rationale.
	Claim 7 is the system corresponding to the method of claim 2, and is rejected under similar rationale.
	Claim 8 is the system corresponding to the method of claim 3, and is rejected under similar rationale.
	Claim 9 is the system corresponding to the method of claim 4, and is rejected under similar rationale.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 2018/0165343) in view of Yu et al (US 2014/0115252) and Jonsson (US 2017/0153631).
	Regarding Claim 5, the cited prior art teaches the method according to claim 4, the method further comprising: 
	when receiving the latest version of the target data sent by the master node, receiving a version number of the latest version sent by the master node (when data goes through the master node as shown on Fig. 5, a log sequence [version] number is sent, Paragraph 0014), but does not explicitly teach:
	the sending of the feedback, to the master node, that the latest version of the target data has been locally stored comprises: 
	sending storage feedback information to the master node, wherein the storage feedback 
	Jonsson teaches a message header including an index (“destination address,” Paragraph 0090) and a version number of the latest version (“version,” Paragraph 0090).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the index and version number of Jonsson in the feedback information and indication information of the cited prior art so that it is clear which data and version has been written.
	Claim 10 is the system corresponding to the method of claim 5, and is rejected under similar rationale.

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Kjellin et al (US 2020/0310651) teaches SYSTEM AND METHOD FOR CONSISTENT MIRRORING IN A CLUSTER.
	Franks (US 8,793,527) teaches Apparatus And Method For Handling Partially Inconsistent States Among Members Of A Cluster In An Erratic Storage Network.

 CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as M.P.E.P. ' 707.07(i):
        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-10 have been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135